Order entered March 13, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-00978-CR

                       WALTER RAY WILSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-00417-J

                                       ORDER

      Before the Court is appellant’s March 11, 2020 motion to supplement the

reporter’s record. We GRANT the motion.

      We ORDER court reporter Debi Harris and court reporter Sharina Fowler to

file, within FIFTEEN DAYS of the date of this order, a supplemental reporter’s

record that includes the initial voir dire conducted in this case.

      We EXTEND the time to file appellant’s brief until April 24, 2020.
      We DIRECT the Clerk of the Court to send copies of this order to court

reporter Debi Harris; court reporter Sharina Fowler; and counsel for the parties.


                                             /s/    CORY L. CARLYLE
                                                    JUSTICE